DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/29/2021 was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
snap element of claim 20 corresponding reference number 62 in Fig. 3 wherein it engages the step 64 shown in Fig. 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 24, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen US 20180363659 in view of Holt US 6174142.
Preliminary Note:  It has been held, see Rowe v. Dror, 112 F.3d 473,478 (Fed. Cir. 1997), that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”.  The claim recites a “motor vehicle pump arrangement comprising a pumping unit … and a mounting arrangement which is configured to mount the pumping unit to a motor vehicle mounting structure”.  A broadest reasonable interpretation of the claim allows for any “pumping unit” and its “mounting structure” to read on the claim as long as they are merely capable of being mounted to any portion of any motor vehicle.
Regarding claim 14, Mikkelsen teaches a motor vehicle pump arrangement comprising: 
a pumping unit (8 and 9) comprising at least two engagement steps (24); and 
a mounting arrangement (2) which is configured to mount the pumping unit to a motor vehicle mounting structure which corresponds to the pumping unit (here the mounting arrangement is capable of being mounted to the bed of a flat bed truck), the mounting arrangement comprising, 
a clip retainer (2), the clip retainer being configured to axially retain the pumping unit (see axis 10 in Fig. 11), the clip retainer comprising, a retainer frame (2) which extends in a transversal pumping unit plane (Fig. 1), and at least two retainer arms (11) which axially project from the retainer frame (Figs. 1 and 4), each of the at least two retainer arms being configured to engage a respective one of the at least two corresponding engagement steps (24) of the pumping unit so as to axially retain the pumping unit.  
However, it does not teach that the mounting arrangement comprises 
a vibration-decoupling body having a ring shape, the vibration-decoupling body being configured to radially surround the pumping unit, to support the pumping unit, and to be attachable to the motor vehicle mounting structure, and 
that the clip retainer is attached to the vibration-decoupling body,
that the retainer frame is axially supported by the vibration-decoupling body.
Holt teaches a pump (11) with a mounting arrangement (Fig. 1) comprising: a vibration-decoupling body (16) having a ring shape (Fig. 2, note the opening for the cord), the vibration-decoupling body being configured to radially surround the pumping unit (Fig. 7), to support the pumping unit, and to be attachable to the motor vehicle mounting structure (here the mounting arrangement is also capable of being mounted to the bed of a flatbed truck). Holt so teaches in order to allow the pump to retain its orientation and substantially prevent vibrations to be transmitted (col. 1 ln. 36-40).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounting arrangement of Mikkelsen’s pump by utilizing a vibration-decoupling body as taught by Holt in order to prevent transmission of vibration to and/or from the pump and its surroundings while maintaining pump orientation.
Regarding claim 17, Mikkelsen further discloses that each of the at least two retainer arms (11) are further configured to axially extend through the vibration-decoupling body.  Note that Mikkelsen Fig. 4 shows the arms extending under the clip retainer 2.  Also note that Holt Fig. 1 shows the height of the vibration-decoupling body 16 extending axially up to the outlet tube 13.  Thus, when these two references were combined, one of ordinary skill in the art would have also extended the vibration-decoupling body of Holt up to the inlet/outlet tubes 5 and 6 of Mikkelsen.  When combined in this manner the retainer arms (11) would axially extend through the vibration-decoupling body (16).
 Regarding claim 24, Mikkelsen further discloses that the retainer frame (2) has a ring-shape (Fig. 4), and the retainer frame is configured to radially surround the pumping unit (Fig. 4).  
Regarding claim 25, Mikkelsen further discloses that the pumping unit (8 and 9) further comprises a pumping unit housing (9), the pumping unit housing comprises screw sockets (25), and each of the at least two engagement steps (24, specifically its outer diameter) is defined by one of the screw sockets of the pumping unit housing (Fig. 2).  
Regarding claim 27, Mikkelsen discloses a mounting arrangement for the motor vehicle (intended use) pump arrangement as recited in claim 14 (see claim 14).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen US 20180363659 in view of Holt US 6174142 as applied to claim 14 above and further in view of Freudenberg US 6685428.
Regarding claim 15, Mikkelsen discloses that the clip retainer (2) is made of metal ([0028]).  However, it does not teach that the clip retainer (2) is made of a thermoplastic.
Freudenberg teaches a pump comprising a ridged insert (30) that may be made of a metal such as steel or aluminum or from a glass filled reinforced thermoplastic (col. 2 ln. 61-67). Thus, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to replace a component’s material made of metal by simply substituting in a glass-reinforced thermoplastic material in order to achieve the predictable result of maintaining a ridged component. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Regarding claim 16, Freudenberg further teaches that the thermoplastic is a glass-filled reinforced thermoplastic (col. 2 ln. 61-67).  However, it does not teach that the glass is ball shaped and applicant has not shown that the glass being ball shaped solves any stated problem or is for any particular purpose.  Since it appears that the glass-filled reinforced thermoplastic of Freudenberg would perform equally well having the glass be ball shaped, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the glass shape by utilizing glass balls to reinforce the thermoplastic as claimed in order to maintain a ridged component capable of supporting the pumping unit. See MPEP 2144.04 (IV)(B).
Allowable Subject Matter
Claims 18-23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is allowable for the vibration-decoupling body comprising at least two retainer recesses configured to receive the arms.
Claim 19 is allowable for the vibration-decoupling body comprising a flange portion extending in a longitudinal pumping unit plane and attachable to the motor vehicle mounting structure.  
Claim 20 is allowable for the radially inwardly directed snap elements configured to engage with one of the at least two engagement steps.  
Claim 21 and 22 are allowable for their dependence from claim 20. 
Claim 23 is allowable for the support section extending in a transversal plane and supported by the vibration-decoupling body.
Claim 26 is allowable for the castellated structure on an axial side of the vibration-decoupling body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung US 6843642 for a pump with a shock absorbing base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745